                                                                                    Case 1:11-bk-13493-MT        Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10       Desc
                                                                                                                  Main Document    Page 1 of 27


                                                                                     1    WEILAND GOLDEN GOODRICH LLP
                                                                                          Jeffrey I. Golden, State Bar No. 133040
                                                                                     2    jgolden@wgllp.com
                                                                                          650 Town Center Drive, Suite 600
                                                                                     3    Costa Mesa, California 92626
                                                                                          Telephone: (714) 966-1000
                                                                                     4    Facsimile:     (714) 966-1002

                                                                                     5    Attorneys for Debtor
                                                                                          Jack Piandaryan
                                                                                     6

                                                                                     7

                                                                                     8                            UNITED STATES BANKRUPTCY COURT

                                                                                     9                             CENTRAL DISTRICT OF CALIFORNIA

                                                                                    10                              SAN FERNANDO VALLEY DIVISION

                                                                                    11 In re                                          Case No. 1:11-bk-13493-MT
Weiland Golden Goodrich LLP




                                                                                    12 JACK PIANDARYAN,                               Chapter 11
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                 Debtor.                        MOTION FOR ORDER REOPENING
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                                      CHAPTER 11 CASE PURSUANT TO 11
                                                                                    14                                                U.S.C. § 350; MEMORANDUM OF POINTS
                                                                                                                                      AND AUTHORITIES; AND DECLARATION
                                                                                    15                                                OF JACK PIANDARYAN IN SUPPORT
                                                                                                                                      THEREOF
                                                                                    16
                                                                                                                                      DATE: June 26, 2019
                                                                                    17                                                TIME: 10:00 A.M.
                                                                                                                                      CTRM: 302
                                                                                    18

                                                                                    19 TO THE HONORABLE MAUREEN TIGHE, UNITED STATES BANKRUPTCY JUDGE:

                                                                                    20           Jack Piandaryan, the reorganized debtor (the "Reorganized Debtor"), respectfully

                                                                                    21 submits this Motion for Order Reopening Case Pursuant to 11 U.S.C. 350 (the "Motion").

                                                                                    22 In support of the Motion, the Reorganized Debtor submits the following memorandum of

                                                                                    23 points and authorities and the declaration of Jack Piandaryan in support thereof and

                                                                                    24 respectfully represents as follows:

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1201968.1                                                                         MOTION
                                                                                    Case 1:11-bk-13493-MT        Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10            Desc
                                                                                                                  Main Document    Page 2 of 27


                                                                                     1 I.        INTRODUCTION
                                                                                     2           The Reorganized Debtor has completed his chapter 11 plan, obtained and

                                                                                     3 discharge and the case is now closed, however is still prevented from moving forward with

                                                                                     4 his financial affairs.

                                                                                     5           Specifically, the lender on his residence continues to treat Debtor's loan as if it was

                                                                                     6 in bankruptcy by failing to apply payments, making demand upon the Debtor for

                                                                                     7 arrearages that have been paid and willfully violating Debtor's confirmed chapter 11 plan

                                                                                     8 of reorganization.

                                                                                     9           Reorganized Debtor seeks to reopen this case to compel Mr. Cooper to correct its

                                                                                    10 records and to impose sanctions against Mr. Cooper for its repeated failure to respond.

                                                                                    11           In addition, Reorganized Debtor's prior chapter 11 case did not deal with two liens
Weiland Golden Goodrich LLP




                                                                                    12 that encumber the Debtor's real property. One lien is a judgment lien that should have
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 been removed because the judgment creditor was paid through the plan. The second lien
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 encumbers the real property although the loan was never made. According, based upon

                                                                                    15 the all of the foregoing, the Debtor is required to seek an order reopening his case so that

                                                                                    16 these issues can be resolved.

                                                                                    17 II.       FACTUAL BACKGROUND
                                                                                    18           On March 21, 2011, the Reorganized Debtor filed his voluntary chapter 11

                                                                                    19 bankruptcy petition (the "Bankruptcy Case"). The Reorganized Debtor is a writer, director

                                                                                    20 and producer. The Debtor owns the residential real property located at 7025-7027

                                                                                    21 Firmament Ave., Van Nuys, California, California (the “Firmament Property”). The

                                                                                    22 Firmament Property consists of two residences on one lot.

                                                                                    23           Prior to the Bankruptcy Case, on or about January 14, 2005, Debtor obtained a

                                                                                    24 mortgage loan in the original principal sum of $460,000, which was reflected in a

                                                                                    25 promissory note (the "Note"), secured by a deed of trust (the "Deed of Trust")

                                                                                    26 encumbering the real property commonly known as 7025-7027 Firmament Avenue, Los

                                                                                    27 Angeles, California 91406 (the "Property").

                                                                                    28
                                                                                         1201968.1                                      2                                       MOTION
                                                                                    Case 1:11-bk-13493-MT       Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10             Desc
                                                                                                                 Main Document    Page 3 of 27


                                                                                     1           CitiMortgage, Inc.("CitiMortgage") was the holder of the Note and the record

                                                                                     2 beneficiary under the Deed of Trust. On August 2, 2012, CitiMortgage filed a Proof of

                                                                                     3 Claim which reflected an outstanding balance as of March 21, 2011, of $457,074.96 (the

                                                                                     4 "CitiMortgage Claim").

                                                                                     5           On July 19, 2012, Debtor filed his Amended Chapter 11 Plan which proposed to

                                                                                     6 bifurcate the CitiMortgage Claim into a secured portion and an unsecured portion based

                                                                                     7 upon the fair market value of the Property. On September 20, 2012, CitiMortgage and Mr.

                                                                                     8 Debtor entered into a Stipulation Re: Treatment of CitiMortgage, Inc.'s Claim Under

                                                                                     9 Debtor's Proposed Chapter 11 Plan of Reorganization (the "Stipulation"). A true and

                                                                                    10 correct copy of the Stipulation and the Order approving the Stipulation and the Order are

                                                                                    11 attached hereto as Exhibit "1."
Weiland Golden Goodrich LLP




                                                                                    12           Pursuant to the Stipulation and Order, the CitiMortgage Claim was bifurcated into a
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 secured portion in the amount of $425,000 (the "Secured Claim") and an unsecured
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 portion (the "Unsecured Claim") in the amount of $107,863.02. The Stipulation further

                                                                                    15 provided that the Debtor would pay the Secured Claim amortized over thirty (30) years at

                                                                                    16 5.00% interest payable in the sum of $2,426.43 commencing on November 1, 2012. On

                                                                                    17 July 25, 2018, Debtor's discharge was entered and the case was closed on August 13,

                                                                                    18 2018.

                                                                                    19           Prior to the entry of discharge and closing of the case, on June 6, 2017,

                                                                                    20 CitiMortgage transferred its claim to Nationstar Mortgage LLC dba Mr. Cooper ("Mr.

                                                                                    21 Cooper"). Mr. Piandaryan has made his payments timely to CitiMortgage and thereafter

                                                                                    22 to Mr. Cooper. Despite this fact, on November 1, 2018, Mr. Cooper mailed an

                                                                                    23 Informational Statement ("Statement") to the Debtor which set forth that the Debtor owed

                                                                                    24 Mr. Cooper, at that time, the sum of $141,713.28 was due and owing.

                                                                                    25           Through his counsel, the Debtor has attempted to communicate with Mr. Cooper

                                                                                    26 informally by providing them with all of the information relating to the Debtor's discharge

                                                                                    27 and closing of the case. Despite repeated communications with Mr. Cooper, the Debtor

                                                                                    28 continues to received subsequent Statements from Mr. Cooper listing various amounts,
                                                                                         1201968.1                                     3                                        MOTION
                                                                                    Case 1:11-bk-13493-MT        Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10          Desc
                                                                                                                  Main Document    Page 4 of 27


                                                                                     1 none of which reflect that since the bankruptcy has been filed the Debtor has made all

                                                                                     2 payments timely to both Mr. Cooper and CitiMortgage, a sum in excess of $170,000.00. A

                                                                                     3 true and correct copy of the most current statement is attached hereto as Exhibit "2."

                                                                                     4           In addition to the issue with Mr. Cooper, there are two other liens which continue to

                                                                                     5 encumber the Reorganized Debtor's Property despite the fact that the Debtor paid the one

                                                                                     6 of the lienholders through his Plan and the other lien is invalid.

                                                                                     7

                                                                                     8 III.      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                     9           A.    Cause Exists to Reopen the Case Pursuant to 11 U.S.C. § 350(b)
                                                                                    10           "A case may be reopened in the court in which such case was closed to administer

                                                                                    11 assets, to accord relief to the debtor, or for other cause." 11 U.S.C. § 350(b). "[A]lthough
Weiland Golden Goodrich LLP




                                                                                    12 a motion to reopen is addressed to the sound discretion of the bankruptcy court, the court
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 has the duty to reopen an estate whenever prima facie proof is made that it has not been
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 fully administered. In particular, it is an abuse of discretion to deny a motion to reopen

                                                                                    15 where assets of such probability, administrability, and substance appear to exist as to

                                                                                    16 make it unreasonable under all the circumstances for the court not to deal with them." In

                                                                                    17 re Lopez, 283 B.R. 22, 27 (B.A.P. 9th Cir. 2002).

                                                                                    18           Despite repeated calls and correspondence, Mr. Cooper has failed and refused to

                                                                                    19 provide a corrected statement of his account ("Statement"). In addition, Mr. Cooper has

                                                                                    20 failed and refused to apply the payments that the Debtor made to the account in excess of

                                                                                    21 $170,000 which appear to be held in suspense. Finally, Mr. Cooper's inaccurate records

                                                                                    22 have been reflected in the Debtor's Mortgage Interest Statement reported by Mr. Cooper

                                                                                    23 to the Internal Revenue Service.

                                                                                    24           Mr. Cooper's failure to apply the funds currently held in suspense and provide the

                                                                                    25 Debtor with a correct 1098 appears to be a willful violation of the Debtor's confirmed

                                                                                    26 chapter 11 plan of reorganization. Debtor seeks to reopen this case to compel Mr.

                                                                                    27 Cooper to correct its records and to impose sanctions against Mr. Cooper for its repeated

                                                                                    28 failure to respond.
                                                                                         1201968.1                                     4                                       MOTION
                                                                                    Case 1:11-bk-13493-MT        Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10           Desc
                                                                                                                  Main Document    Page 5 of 27


                                                                                     1           In addition, Reorganized Debtor seeks to remove two liens which continue to

                                                                                     2 encumber Debtor's real property. These liens should have been dealt with during

                                                                                     3 Debtor's chapter 11 case however were never addressed. Accordingly, based upon the

                                                                                     4 foregoing, "cause" exists to reopen the estate.

                                                                                     5 IV.       CONCLUSION
                                                                                     6           In light of the foregoing, the Reorganized Debtor respectfully requests that this

                                                                                     7 Court enter an order:

                                                                                     8           A.     Granting this Motion;

                                                                                     9           B.     Reopening the Reorganized Debtor's case to allow for him to seek sanctions

                                                                                    10 against Mr. Cooper for their failure to correct their records in violation of Debtor's

                                                                                    11 confirmed plan of reorganization and to remove two liens which encumber Debtor's
Weiland Golden Goodrich LLP




                                                                                    12 residence which should have been dealt with under the Debtor's Plan; and
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           C.     For such other and further relief as this Court deems just and proper.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14                                              Respectfully submitted,

                                                                                    15 Dated: April 16, 2019                        WEILAND GOLDEN GOODRICH LLP

                                                                                    16

                                                                                    17                                              By: /s/ Jeffrey I. Golden
                                                                                                                                        JEFFREY I. GOLDEN
                                                                                    18                                                  Counsel for Reorganized Debtor, Jack
                                                                                                                                        Piandaryan
                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1201968.1                                      5                                        MOTION
                                                                                    Case 1:11-bk-13493-MT      Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10         Desc
                                                                                                                Main Document    Page 6 of 27


                                                                                     1                           DECLARATION OF JACK PIANDARYAN

                                                                                     2

                                                                                     3           I, Jack PIANDARYAN, declare as follows:

                                                                                     4           1.    I am the Debtor in the above Chapter 11 proceeding (the "Reorganized

                                                                                     5 Debtor"), and have been responsible for making all payments under the Plan. I am

                                                                                     6 submitting this declaration in support of the Reorganized Debtor’s motion for a final

                                                                                     7 decree closing its bankruptcy case. I have personal knowledge of the facts set forth in

                                                                                     8 this declaration and, if called as a witness, could and would testify competently to such

                                                                                     9 facts under oath.

                                                                                    10           2.    On March 21, 2011, I caused to be filed my voluntary chapter 11 bankruptcy

                                                                                    11 petition. I am a writer, director and producer.
Weiland Golden Goodrich LLP




                                                                                    12           3.    Prior to the Bankruptcy Case, on or about January 14, 2005, I obtained a
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 mortgage loan in the original principal sum of $460,000, which was reflected in a
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 promissory note (the "Note"), secured by a deed of trust (the "Deed of Trust")

                                                                                    15 encumbering the real property commonly known as 7025-7027 Firmament Avenue, Los

                                                                                    16 Angeles, California 91406 (the "Property"). CitiMortgage, Inc.("CitiMortgage") was the

                                                                                    17 holder of the Note and the record beneficiary under the Deed of Trust.

                                                                                    18           4.    On August 2, 2012, CitiMortgage filed a Proof of Claim which reflected an

                                                                                    19 outstanding balance as of March 21, 2011, of $457,074.96 (the "CitiMortgage Claim").

                                                                                    20           5.    On July 19, 2012, I filed my Amended Chapter 11 Plan which proposed to

                                                                                    21 bifurcate the CitiMortgage Claim into a secured portion and an unsecured portion based

                                                                                    22 upon the fair market value of the Property. On September 20, 2012, I entered into a

                                                                                    23 Stipulation Re: Treatment of CitiMortgage, Inc.'s Claim Under Debtor's Proposed Chapter

                                                                                    24 11 Plan of Reorganization (the "Stipulation") with CitiMortgage. A true and correct copy of

                                                                                    25 the Stipulation and the Order approving the Stipulation and the Order are attached hereto

                                                                                    26 as Exhibit "1."

                                                                                    27           6.    Pursuant to the Stipulation and Order, the CitiMortgage Claim was

                                                                                    28 bifurcated into a secured portion in the amount of $425,000 (the "Secured Claim") and an
                                                                                         1201968.1                                   6                                      MOTION
                                                                                    Case 1:11-bk-13493-MT       Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10          Desc
                                                                                                                 Main Document    Page 7 of 27


                                                                                     1 unsecured portion (the "Unsecured Claim") in the amount of $107,863.02. The Stipulation

                                                                                     2 further provided that I would pay the Secured Claim amortized over thirty (30) years at

                                                                                     3 5.00% interest payable in the sum of $2,426.43 commencing on November 1, 2012.

                                                                                     4           7.    By order entered on October 19, 2012, the Court confirmed my Second

                                                                                     5 Amended Chapter 11 Plan of Reorganization (the “Plan”) with an effective date of the

                                                                                     6 November 3, 2012. Under the Plan, all creditors were paid percentage of their claims from

                                                                                     7 my earnings as well as monthly contributions from third parties. I have made all of those

                                                                                     8 payments.

                                                                                     9           8.    On July 25, 2018, my discharge was entered and the case was closed on

                                                                                    10 August 13, 2018.

                                                                                    11           9.    Prior to the entry of my discharge and closing of the case, on June 6, 2017,
Weiland Golden Goodrich LLP




                                                                                    12 CitiMortgage transferred its claim to Mr. Cooper. I have made all payments timely to
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 CitiMortgage and thereafter to Mr. Cooper. In fact, I have made over Despite this fact, on
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 November 1, 2018, Mr. Cooper mailed me an Informational Statement ("Statement") to the

                                                                                    15 Debtor which set forth that the Debtor owed Mr. Cooper, at that time, the sum of

                                                                                    16 $141,713.28. I have received subsequent Statements from Mr. Cooper listing various

                                                                                    17 amounts, most recently on March 19, 2019, wherein Mr. Cooper claims that I own them a

                                                                                    18 payment of $151,554.48. A true and correct copy of that statement is attached hereto as

                                                                                    19 Exhibit "2."

                                                                                    20           10.   My counsel has made repeated attempts to communicate informally with Mr.

                                                                                    21 Cooper to correct their records, however they continue to take no action which has

                                                                                    22 caused me substantial harm, including, but not limited to my inability to refinance the loan

                                                                                    23 and attorney's fees.

                                                                                    24           11.   In addition to the issue with Mr. Cooper, there are two other liens which

                                                                                    25 continue to my Property despite the fact that I have paid the one of the lienholders through

                                                                                    26 my Plan and the other lien is invalid.

                                                                                    27

                                                                                    28
                                                                                         1201968.1                                    7                                       MOTION
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 8 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 9 of 27




                  EXHIBIT 1
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 10 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 11 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 12 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 13 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 14 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 15 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 16 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 17 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 18 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 19 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 20 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 21 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 22 of 27




                  EXHIBIT 2
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 23 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 24 of 27
Case 1:11-bk-13493-MT   Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10   Desc
                         Main Document    Page 25 of 27
        Case 1:11-bk-13493-MT                     Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10                                      Desc
                                                   Main Document    Page 26 of 27



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Motion for Order Reopening Chapter 11 Case
Pursuant to 11 U.S.C. § 350; Memorandum of Points and Authorities; and Declaration of Jack Piandaryan in Support
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 5, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Barrett Daffin Frappier
Treder & Weiss, LLP
4004 Belt Line Road, Suite 100
Addison, TX 75001-4320

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 5, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Overnight Delivery
Honorable Maureen A. Tighe
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 324 / Courtroom 302
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/5/2019                       Victoria Rosales
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:11-bk-13493-MT                     Doc 167 Filed 06/05/19 Entered 06/05/19 17:16:10                                      Desc
                                                   Main Document    Page 27 of 27


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Katherine Bunker kate.bunker@usdoj.gov
Matthew R. Clark bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
Dolores Garcia dgarcia@portfoliorecovery.com
Barry S Glaser bglaser@swesq.com, erhee@swesq.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Michael R Gonzales lbcecf@bvwlaw.com
Vahe Khojayan vahe@kglawapc.com
Andrew Kussmaul Andrew.Kussmaul@Bonialpc.com
Erin L Laney ecfcacb@piteduncan.com
Christopher M McDermott ch11ecf@aldridgepite.com, CMM@ecf.inforuptcy.com;cmcdermott@aldridgepite.com
Brian A Paino bpaino@gmail.com, crico@mcglinchey.com;khan@mcglinchey.com
S Margaux Ross margaux.ross@usdoj.gov
Avi Schild bk@atlasacq.com
Ramesh Singh claims@recoverycorp.com
Ovsanna Takvoryan otakvoryan@ckrlaw.com, r48607@notify.bestcase.com
LynAlise K Tannery lynalise.tannery@buckleymadole.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
